PER CURIAM.
Tommy A. Thomas’s conviction for sale and delivery of a controlled substance is affirmed without discussion. Tingley v. State, 549 So.2d 649, 651 (Fla.1989); Miller v. State, 389 So.2d 1210, 1211-12 (Fla. 1st DCA 1980). However, we strike the requirement that Thomas pay $27.50 in court costs because there is no reference to statutory authority to support this cost award or explanation in the record as to what this cost represents. Pollock v. State, 666 So.2d 1016 (Fla. 1st DCA 1996); Bradshaw v. State, 638 So.2d 1024 (Fla. 1st DCA 1994). Moreover, the imposition of a public defender’s fee must be reversed because Thomas did not have an opportunity to contest the amount thereof. Stewart v. State, 645 So.2d 580 (Fla. 1st DCA 1994). On remand, the trial court may reimpose these costs and fees so long as these requirements are met.
BOOTH, BENTON and VAN NORTWICK, JJ., concur.